March 28, 2006

Mr. Eric Gordon Walraven
Godwin Papps Langley Gruber, LLP
1201 Elm Street, Ste. 1700
Dallas, TX 75270

Mr. Christopher A. Payne
Law Offices of Christopher A. Payne
5055 Addison Circle, #428
Addison, TX 75001

RE:   Case Number:  06-0239
      Court of Appeals Number:  05-06-00245-CV
      Trial Court Number:  03-9382-G

Style:      IN RE  MARINER HEALTH CARE OF NASHVILLE INC., INDIVIDUALLY
      AND/OR D/B/A MARINER HEALTH OF NORTH DALLAS

Dear Counsel:

      Today the Supreme Court of Texas granted the relator's motion for stay
in the above-referenced case.  Copies of the Court's orders are enclosed.
      The Supreme Court of Texas has requested  that  the  real  parties  in
interest file a response in the above-styled case.  The response is  due  to
be filed in this office no later than 3:00  p.m.,  April  7,  2006.   PLEASE
NOTE that Rule 9.2(b), Tex. R. App. P. does not apply.  There is  no  filing
fee associated with this requested response.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

|cc:|Mr. Jim Hamlin     |
|   |Ms. Lisa Matz      |
|   |Honorable Anne     |
|   |Ashby              |